Title: To Benjamin Franklin from Lafayette, 8 December 1782
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


My Dear SirOn Board the Censeur Under sails December the 8th 1782
However Certain it Appears that Peace is Near at Hand, I Have thought that Personal Considerations ought to Give Way to Motives of Public Utility— I am therefore sailing With the fleet, and Untill Peace is Ascertained, Will Continue in Promoting the Views Which You Have Decided to Be the Most Advantageous to America— in this Affair, it is Useless to observe that My Personal Interest Has Been By me Entirely Given Up— God Grant this May prove of some service to our Noble Cause.

In Case My Return to Paris, in a few Weeks, Might Be of Use, pray, Give Your letter to Count de Vergennes, and to Marquis De Castries With a Particular Recommendation.
My Best Respects Waït Upon Your Colleagues Whom I Beg You Will Acquaint With My departure and the Motives of it— My Compliments to Your Grand son and Doctor Bancroft.
Most Respectfully and Affectionately I Have the Honor to Be Your obedient Humble servant
Lafayette
His Excellency dr franklin
